Citation Nr: 0201754	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-02 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a myocardial infarction 
due to coronary artery disease and hypertension secondary to 
the service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from December 1943 to May 
1946 and from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran believes that stress related to his service- 
connected anxiety reaction caused his hypertension; coronary 
artery disease; and myocardial infarction. The veteran, as a 
lay person, is competent to offer testimony as to symptoms. 
However, he is not qualified to offer a medical opinion as to 
the causation or etiology of the condition that resulted in 
his myocardial infarction; coronary artery disease; and 
hypertension. See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
The VCAA provides that where an opinion or medical 
examination is required to make a decision on a claim, a 
remand is required. See also 38 C.F.R. § 19.9 (2001). The 
veteran should be provided examination by a cardiologist and 
a psychiatrist, who have had the opportunity to review and 
consider the appellant's claims file, including his service 
medical records, prior to the examination so that the 
evaluation of the claimed disability will be a fully informed 
one. 

The service medical records reflect that the veteran was 
discharged from service after a physical evaluation Board in 
June 1951 found him unfit for service due to a severe chronic 
phobic reaction.   

A rating decision in January 1952, awarded service connection 
for anxiety reaction, and assigned a 10 percent rating.  This 
was increased to 50 percent by a June 1980 rating decision.  
In addition a nonservice pension was also granted at this 
time, including a 30 percent nonservice connected rating for 
arteriosclerotic heart disease.

In a VA examination in April 1967, the veteran reported that 
in a 1961 examination he was told that his chest pains were 
due to a stomach condition which caused irregularity in his 
pulse beat.  Three months ago, he was hospitalized for 2 
weeks after developing chest pains. 

The examiner noted a moderately severe anxiety reaction and a 
preoccupation with somatic complaints, inability to relax, 
and hyperventilation attacks.  There was a definite 
relationship between his angina attacks and his psychiatric 
condition.  A cardiac examination revealed a normal heart.  
The diagnoses was probable angina syndrome; anxiety reaction, 
chronic, moderately severe.

A January 1980 hospital discharge report noted the veteran 
had been admitted in December 1979 with severe chest pains.  
The final diagnosis was chronic anxiety with cardiac 
neurasthenia.

A medical record dated February 2000 contains a diagnoses of 
acute myocardial infarction; mild congestive heart failure; 
hypokalemia; hypertension; and mild chronic obstructive 
pulmonary disease.

In a March 2000 VA examination for aid and attendance, the 
examiner noted the myocardial infarction in February 2000.  
He further noted the heart disorder was not psychosomatic.  
However, it was not causing him any difficulties.

The RO in May 2000 denied the claim for service connection 
for a myocardial infarction due to coronary artery disease 
and hypertension secondary to a service connected anxiety 
disorder, as there was no evidence that his anxiety disorder 
caused his heart attack.

Although the evidence shows current diagnoses of a myocardial 
infarction; coronary artery disease; and hypertension, there 
is no evidence of a nexus between any of these conditions and 
his service connected anxiety reaction.  The veteran has 
provided no supporting evidence indicating that any of these 
conditions is related to any incident of his military 
service.  A statement dated in March 2001, from Gerard F. 
Falgoust, M.D., his attending physician in February 2000, 
states that the veteran had, "a history of discharge from 
Navy in 1951 due to chest pain diagnosed as 'spasms of 
chest.' " He indicated that his current "spasms of the 
chest" were thus related to his service connected anxiety 
disorder.  A review of the service records does not support 
this history which was apparently provided to the physician 
by the veteran.

However, in Department of Veterans Affairs Fast Letter 00-92, 
it was pointed out that the threshold criteria for assisting 
a claimant in developing evidence by way of VA examination or 
medical opinion is low and that nexus evidence was not needed 
prior to scheduling a VA examination or requesting a VA 
medical opinion.

The Board has determined after reviewing the record that an 
etiological opinion is required to resolve whether the 
service-connected anxiety reaction was of such severity that 
it resulted in a myocardial infarction; coronary artery 
disease; and hypertension. See VCAA, § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103). Based on the veteran's 
contentions relating the veteran's psychiatric disorder to 
his heart conditions when considered in context with numerous 
examinations that reflect palpitations and psychic stress, 
the Board is also of the opinion that the development of the 
record should include the applicability of VBA Fast Letter 
01-05 (January 16, 2001), Relationship of PTSD or Stress to 
Cardiovascular Disorders. Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2. The RO should arrange for the veteran 
to be scheduled for examination by a 
cardiologist, and a psychiatrist.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
prior to the examination and the 
examiners should indicate in their 
reports that they reviewed the pertinent 
medical records contained in the claims 
folder.  All necessary tests should be 
conducted which the examiners find 
necessary.  Based on the examination 
results and review of the evidence 
contained in the claims file, the 
cardiologist is requested to offer an 
opinion regarding the following: (a) the 
known risk factors for the development of 
hypertension; (b) whether it is at least 
as likely as not that the veteran's 
cardiovascular disease was caused in 
whole or in part by his service-connected 
anxiety reaction.  If the examiner finds 
that his cardiovascular disease is the 
result of factors unrelated to the 
service-connected anxiety reaction, s/he 
should indicate whether it is at least as 
likely as not that the anxiety reaction 
aggravates his cardiovascular disease.    

The psychiatrist is requested to provide 
an opinion, based on the medical evidence 
of record (e.g., service medical records, 
private and VA treatment records), and 
sound medical principles, as to whether it 
is least as likely as not that the 
service-connected psychiatric disorder was 
of such severity that it resulted in the 
development of cardiovascular disease, and 
why?

All opinions expressed must be based on 
the evidence in the claims file. If for 
any reason an examiner is unable to 
provide a complete opinion, he should 
provide an explanation.

3. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
notification and foregoing development 
actions required by the VCAA and the 
implementing regulations, have been 
conducted and completed in full. 

4. Thereafter, the RO should readjudicate 
the claims, with consideration of VBA Fast 
Letter 01-05 (January 16, 2001) in 
reaching a determination with regard to 
the claim for service connection for a 
cardiovascular disorder.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

